—Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Vaughan, J.), rendered March 5, 1997, revoking a sentence of probation previously imposed by the same court (Rooney, J.), upon a finding that he had violated a condition thereof, after a hearing, and sentencing him to a term of imprisonment, upon his previous conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the appeal is dismissed.
The defendant has been deported. Accordingly, the appeal is dismissed (see, People v DelRio, 13 NY2d 899; People v Forde, 182 AD2d 830; People v Ospina, 143 AD2d 952). O’Brien, J. P., Sullivan, Goldstein, Luciano and Feuerstein, JJ., concur.